This case is before us on rehearing. Only questions of fact are involved. Since we reversed the lower court on questions of fact, we granted a rehearing in order that we might give further study to the case. We have again carefully studied the record and are of the same opinion as when we formerly decided the case.
The medical testimony is very conflicting and, as is usually the case, we were forced to take the lay testimony in order to arrive at our decision, and in this suit the great preponderance of the lay testimony offered by both plaintiff and defendant, consisting of plaintiff's fellow employees and neighbors, is against him. A *Page 367 
review here of this testimony could benefit no one.
We are convinced our former judgment is correct and it is now reinstated and made the judgment of this court.